Citation Nr: 1724318	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  07-30 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent prior to April 18, 2005, and to a rating in excess of 20 percent from April 18, 2005, forward, for diabetes mellitus, type II, with microalbuminuria.

2.  Entitlement to a disability rating in excess of 0 percent prior to April 21, 2016, and to a rating in excess of 20 percent from April 21, 2016, forward, for peripheral neuropathy of the right lower extremity.

3.  Entitlement to a disability rating in excess of 0 percent prior to April 21, 2016, and to a rating in excess of 20 percent from April 21, 2016, forward, for peripheral neuropathy of the left lower extremity.

4.  Entitlement to an effective date prior to January 16, 2007, for the award of service connection for peripheral neuropathy of the right and left lower extremities.

5.  Entitlement to total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.
 
In October 2011, June 2015, and June 2016, the Board remanded this case for further development.  That development having been completed, the case has returned to the Board for further appellate review.

The issues of entitlement to a TDIU, higher ratings for peripheral neuropathy of the bilateral lower extremities, and an earlier effective date for the award of service connection for peripheral neuropathy of the bilateral lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to April 18, 2005, the Veteran's diabetes mellitus, type II, was managed by diet and did not require insulin or an oral hypoglycemic agent.

2.  From April 18, 2005, forward, the Veteran's diabetes mellitus, type II, was managed by diet and daily insulin and an oral hypoglycemic agent and was not manifested by a regulation of activities advised or prescribed by a medical professional.


CONCLUSION OF LAW

Entitlement to a disability rating in excess of 10 percent prior to April 18, 2005, and to a disability rating in excess of 20 percent from April 18, 2005, forward, for diabetes mellitus, type II, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.119, Diagnostic Code 7913 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating for Diabetes Mellitus

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).  

The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2016).  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 126.  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating.  See Francisco v. Brown, 7 Vet. App. 55, 58   (1994); see also 38 C.F.R. § 3.400 (o)(2) (2016).

Diabetes mellitus is rated under Diagnostic Code 7913.  38 C.F.R. § 4.119.  Relevant to this appeal, the criteria for rating diabetes are "successive."  Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007).  "Successive" criteria exist where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2008).  Here, the Veteran's diabetes mellitus is rated as 10 percent disabling, which requires restricted diet, prior to April 18, 2005, and as 20 percent disabling, which requires either insulin or an oral hypoglycemic agent and a restricted diet, since April 18, 2005.  The next highest evaluation, 40 percent, requires insulin, a restricted diet, and regulation of activities.  38 C.F.R. § 4.119, Diagnostic Code 7913.

The term "regulation of activities" is specifically defined as "avoidance of strenuous occupational and recreational activities."  Camacho, 21 Vet. App. at 363.  Medical evidence is required to support this criterion for a 40 percent rating.  Id. at 364.  In other words, a medical provider must indicate that the claimant's "diabetes is of such severity that he should curtail his activities such as to avoid strenuous activity."  Id.  Although VA regulations generally provide that symptoms need only more nearly approximate the criteria for a higher rating in order to warrant such a rating, see 38 C.F.R. §§ 4.7, 4.21, those regulations do not apply where the rating schedule establishes successive criteria.  

Compensable complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetes process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).

A.  Prior to April 18, 2005

The Veteran was afforded a VA examination in January 2005.  At that time, he reported being on a restricted diet to treat his diabetes.  He denied having any restrictions of activities due to his diabetes, and he also denied being treated with any medications for his diabetes.

The use of medication to treat the Veteran's diabetes mellitus is first shown in an April 18, 2005 VA medical record.  Following an assessment, the Veteran was prescribed Metformin, an oral medication, to treat his diabetes mellitus.  See April 2005 Progress Note (adding Metformin to the Veteran's medication list).

The preponderance of the evidence weighs against the criteria for assignment of a rating higher than 10 percent for the Veteran's diabetes prior to April 18, 2005, as the Veteran's diabetes was treated solely with a restricted diet and did not require the use of insulin or an oral hypoglycemic agent.  As the Veteran's diabetes did not require insulin or an oral hypoglycemic agent, the criteria for a 20 percent rating were not met.  See Tatum, 23 Vet. App. at 156; Middleton, 727 F.3d at 1178; 38 C.F.R. § 4.119, Diagnostic Code 7913.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


B.  From April 18, 2005, forward

As stated above, the Veteran was placed on an oral hypoglycemic medication regime beginning April 18, 2005.  

At a January 2008 VA examination, the Veteran reported treating his diabetes with an oral medication and a restricted diet.  It was noted that he was not restricted in his ability to perform strenuous activities.

On VA examinations in September 2008 and December 2012, it was noted that the Veteran's diabetes was treated by taking an oral hypoglycemic agent, daily insulin, and a restricted diet.  The examiners further noted there was no restriction of the Veteran's ability to perform strenuous activities as a result of his diabetes.

Following the Board's June 2016 remand, the Veteran underwent a VA examination in December 2016.  The examiner noted the Veteran's diabetes is treated with oral hypoglycemic agents and insulin at bedtime.  The examiner also noted that the Veteran did not require regulation of activities as part of his medical management of diabetes.

The Veteran maintains that his diabetes renders him unable to complete certain activities, including chores and recreational activities.  See April 2011 Brief.  As explained above, regulation of activities requires a medical provider to indicate that the Veteran should avoid strenuous activity due to the severity of his diabetes.  Camacho, 21 Vet. App. at 364.  Here, the evidence of record consistently shows that at no time has the Veteran been advised or prescribed to avoid strenuous activities in order to manage his diabetes by a medical provider.

Therefore, the preponderance of the evidence weighs against the criteria for assignment of a rating higher than 20 percent for the Veteran's diabetes from April 18, 2005, forward, as it is not manifested by the regulation of activities in terms of a medical professional advising or prescribing avoidance of strenuous occupational and recreational activities in order to manage diabetes.  See Tatum, 23 Vet. App. at 156; Middleton, 727 F.3d at 1178; 38 C.F.R. § 4.119, Diagnostic Code 7913.  The evidence specifically shows that the Veteran is on a restricted diet and is taking an oral hypoglycemic agent and daily insulin and that he does not require regulation of activities as part of medical management of his diabetes mellitus.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App.at 54 (1990).


ORDER

Entitlement to a disability rating in excess of 10 percent prior to April 18, 2005, and to a rating in excess of 20 percent from April 18, 2005, forward, for diabetes mellitus, type II, is denied.


REMAND

Unfortunately, this case must again be remanded.  In an August 2016 rating decision, the RO awarded the Veteran service connection for peripheral neuropathy of the right and left lower extremities, each rated as noncompensable, effective from January 16, 2007.  In September 2016, the Veteran submitted a timely notice of disagreement with respect to both the effective date of the award of service connection and the noncompensable disability ratings assigned.  The RO subsequently awarded a 20 percent rating for each lower extremity, effective from April 21, 2016.  However, the Veteran has not yet been provided a statement of the case.  On remand, a statement of the case must be issued and the Veteran given an opportunity to perfect the appeal of these claims to the Board.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).   Because the claim of entitlement to a TDIU is intertwined with these claims, it too must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991).

As the case is being remanded, the Veteran's updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran with a statement of the case pertaining to the issues of entitlement to a disability rating in excess of 0 percent prior to April 21, 2016, and to a rating in excess of 20 percent from April 21, 2016, forward, for peripheral neuropathy of the right lower extremity; entitlement to a disability rating in excess of 0 percent prior to April 21, 2016, and to a rating in excess of 20 percent from April 21, 2016, forward, for peripheral neuropathy of the left lower extremity; and entitlement to an effective date prior to January 16, 2007, for the award of service connection for peripheral neuropathy of the right and left lower extremities. Advise the Veteran that, upon receipt of the statement of the case, he still needs to file a substantive appeal (VA Form 9 or equivalent statement) in response to complete the steps necessary to perfect his appeal of these additional claims to the Board.  If the Veteran perfects and appeal by the submission of a timely substantive appeal, then return the claims to the Board for further appellate review.

2.  Make arrangements to obtain the Veteran's VA treatment records, dated since September 2015.

3.  After completing the above actions and any other development that may be warranted, to include the scheduling of a current VA examination if indicated, readjudicate the TDIU claim on appeal.  If the benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


